TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00528-CV



                               Sun Communications, Inc., Appellant

                                                   v.

                              Financial Services Plus, Inc., Appellee


         FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
              NO. 180142-B, HONORABLE RICK MORRIS, JUDGE PRESIDING




               Appellant Sun Communications, Inc. filed a notice of accelerated appeal in this cause and a

petition for writ of mandamus and motion for emergency relief in a separate cause (cause number 03-02-

00527-CV, styled In re Sun Communications, Inc.). In a separate opinion, we conditionally granted

mandamus and stayed the trial of the cause, which was set to begin Monday, September 9, 2002. By so

doing we have granted the relief Sun sought by accelerated appeal, therefore, we dismiss the appeal as

moot.




                                                Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed as Moot
Filed: September 12, 2002

Do Not Publish